AO 442 (Rev. 11/1 1) Arrest Warrant



                                           UNITED STATES DISTRICT COURT
                                                                      for the

                                                        Eastern District of North Carolina


                      United States of America
                                  V.
                                                                                Case No.   ~?:'2o✓~ ✓ 12 72--~
                         JORDAN DUNCAN



                               Defendant


                                                         ARREST WARRANT
To:       Any authori zed law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)        Jordan Duncan,
w ho is accused of an offense or violation based on the fo llowing document filed w ith the court:

0 indictment               0    Superseding indictment         0 information      0 Superseding Information              ~ Complaint
0 Probation Violation Petition                0 Superv ised Release Violation Peti tion      0 Violation Notice          O Order of the Court

T hi s offense is briefly described as follows:
  conspiring and agreeing with others to commit offenses against the United States in violation of Title 18, United S tates
  Code , Section 922 (a)(1 )(A)and 922(a)(3) , in violation of 18 U.S .C. § 371.




City and state:          Wilmington , NC                                         ROBERT B. JONES , JR. US Ma
                                                                                                Printed name and title


                                                                     Return

          This warrant was received on (da1e) _ _ _ _ _ _ _ , and the person was arrested on (date)
at (city and state)


Date:
                                                                                             Arresting officer ·s signature



                                                                                                Printed name and tirle
